Case 5:18-cv-00066-MFU-JCH Document 733 Filed 08/25/21 Page 1 of 2 Pageid#: 18934




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Harrisonburg Division

  RLI Insurance Company,                         )
         Plaintiff,                              )       Civil Action No. 5:18-cv-00066
                                                 )
  v.                                             )       ORDER
                                                 )
  Nexus Services, Inc. et al,                    )       By:    Joel C. Hoppe
        Defendants.                              )              United States Magistrate Judge
                                                 )

         This matter is before the Court on Plaintiff RLI Insurance Company’s (“RLI”) Motion for

  Contempt against Defendants Nexus Services, Inc., Libre by Nexus, Inc., and Homes by Nexus,

  Inc. (collectively, “Nexus”), ECF No. 684, and on RLI’s Motion for Contempt against non-

  parties Nexus Commercial Ventures, LLC, Nexus Properties, LLC, and One Fish, Two Fish,

  LLC (collectively, “the Entities”), ECF No. 677. The Court heard argument on these motions at

  an in-person hearing on August 25, 2021.

         For the reasons stated on the record, Nexus and the Entities are DIRECTED to submit

  sworn declarations within seven (7) days from the date of this Order identifying “with specificity

  and particularity,” see Order of May 27, 2021 ¶¶ 1–2, ECF No. 665, what information they have

  produced in response to each of RLI’s post-judgment interrogatories and requests for production.

  Specifically, Nexus must clearly articulate: (1) what specific information and/or documents they

  have produced in response to each of RLI’s discovery requests, (2) where, specifically, they have

  produced it, and (3) when they produced it. Blanket assertions that Nexus and the Entities have

  generally produced documents responsive to RLI’s requests are insufficient and do not assist the

  Court in determining what, specifically, Nexus and the Entities have provided in response to

  each of RLI’s discovery requests. RLI may file a sworn declaration in response to Nexus’s and

  the Entities’ declarations within seven (7) days from the date of their filing.

                                                     1
Case 5:18-cv-00066-MFU-JCH Document 733 Filed 08/25/21 Page 2 of 2 Pageid#: 18935




        It is so ORDERED.

        The Clerk shall send certified copies of this Order to the parties.

                                                      ENTER: August 25, 2021



                                                      Joel C. Hoppe
                                                      United States Magistrate Judge




                                                  2
